SHEARN, J.
The remedy by attachment is a harsh one, and before one’s business may be seized by the sheriff upon an allegation of fraud there must be evidence submitted to the court sufficient to establish the fraud. The papers upon which the vacated attachment was granted merely state why plaintiffs suspect the defendant of having disposed of his property with intent to defraud his creditors. They contain no evidence upon which fraud may be fairly inferred, and the very grounds of plaintiffs’ suspicion are consistent with honest business dealings.
Order affirmed, with $10 costs.
PAGE, J., concurs. BIJUR, J., dissents.